PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov
                                                                                                           
In re Application of 					:	
Caturla, et al.						:
Application No.  17/321,932		: ON PETITION 
Filed: May 17, 2021					:                  
Attorney Docket No. 6109.145590			:	         

Title:  SYSTEM FOR DISPLAYING BUBBLES UNDER AN ADHESIVE SHEET

This is a decision on the petition pursuant to 37 C.F.R. § 5.25, filed on May 17, 2021, seeking a retroactive license for foreign filing under 35 U.S.C. § 184.  

The petition under 37 CFR 5.25 is DISMISSED.

37 CFR § 5.25 requires the following:

	(a)	
A listing of each foreign country in which the unlicensed patent application material was filed.
The dates on which the material was filed in each country,
A verified statement (oath or declaration) containing:
An averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order.
A showing that the license has been diligently sought after discovery of the proscribed foreign filing, and
An explanation of why the material was filed abroad through error without the required license under § 5.11 first having been obtained, and
The required fee (§ 1.17(g)).

(b) The explanation in paragraph (a) of this sec-tion must include a showing of facts rather than a mere allegation of action through error. The showing of facts as to the nature of the error should include statements by those per-sons having personal knowledge of the acts regarding filing in a foreign country and should be accompanied by copies of any necessary supporting documents such as letters of transmittal or instructions for filing. The acts which are alleged to constitute error should cover the period leading up to and including each of the proscribed foreign filings. 



As to the requirements of 37 CFR 5.25(a)(2), the petition is deficient in that it fails to inform the date on which the proscribed application was filed in China. The renewed petition must inform the date on which the proscribed application was filed in China, accordingly. 

As to 37 CFR 5.25(a)(3)(i), the verified statement that accompanied the petition lacks a proper averment that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order. The verified statement of Alizée Costard, French patent attorney for Airbus SAS, states that “[a]t the time of the filing of the French patent applicant (sic), and currently the subject matter of the present application was not and is not, under a secrecy order.”1  A proper averment  pursuant to 37 CFR 5.25(a)(3)(i) must be free from any limitations or omissions that be interpreted as a contingency or qualifier relative to whether the subject matter in question was under a secrecy order when filed or is currently under a secrecy order.  The secrecy statement made in the petition is unclear as to its meaning as it does not expressly state that the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order.  The renewed petition must be accompanied by a proper statement under 37 CFR 5.25(a)(3)(i), stating that “the subject matter in question was not under a secrecy order at the time it was filed abroad, and that it is not currently under a secrecy order.”

As to the requirements of 37 CFR 5.25(a)(3)(ii), 37 CFR 5.25(a)(3)(ii) requires a showing that 
the retroactive foreign filing license has been diligently sought after discovery of the proscribed nature of the applications that were filed abroad.  It is noted that the proscribed applications were filed in France on May 19, 2020, in Europe on April 27, 2021, and in China on a date as yet undisclosed by the applicant. Yet the instant petition under 37 CFR 5.25 was not filed until May 17, 2021.  A grantable petition under 37 CFR 5.25 requires that petitioner make a showing that petitioner was diligent in seeking the retroactive foreign filing license once petitioner discovered that such was required. On renewed petition, petitioner is required to inform when petitioner became aware of the inventive contribution to the subject matter of the proscribed applications of an inventor located in the United States and became aware that a foreign filing license was required. As part of the showing required by 37 CFR (a)(3)(ii), documentary evidence available, such as copies of letters or e-mail communications, that corroborate the statements made as to diligence must accompany the petition. It is appropriate to redact any portion of the documentary evidence that is not material to the present inquiry under 37 CFR 5.25.

As to the requirements of 37 CFR 5.25(a)(3)(iii), it is noted that the verified statement must be by the person, or persons, who had direct knowledge and made the decision to the file in a 

Further as to the requirements of 37 CFR 5.25(a)(3)(iii), it is noted that a grantable petition under 37 CFR 5.25 requires that petitioner provide an explanation and make a showing by which the Office can conclude the proscribed applications were filed through error.  The required showing must, therefore, identify the error that resulted in the filing of the foreign applications without first obtaining a foreign filing license. The verified statement of Costard fails to establish that proscribed European application filed on April 27, 2021, and the proscribed Chinese application were filed through error. As to this, Costard states:

2. At the time of the initial filing of the French patent application, the persons identified as co- inventors of the inventions disclosed and claimed, did not include inventor Robert Ray Thompson, a resident of the US, and located in the US at the time the invention was made. All initially identified co-inventors were located outside of the US at the time the invention was made. Therefore, no filing license was required from the US at the time the French patent application was filed.

3. Subsequent to the French filing date, the undersigned was made aware of the existence of Robert Ray Thompson as a co-inventor of at least one claim of the French patent application.

4. Steps were undertaken to add Robert Ray Thompson as an identified inventor to the French patent application. Those steps have been successful, and the French patent application now correctly identifies Robert Ray Thompson as a co-inventor.

5. After Robert Ray Thompson was added as an inventor to the French patent application, it was determined to file a corresponding application in the US and in Europe and in China, prior to the priority deadline of May 19, 2021. The application in Europe has been 

6. In connection with the learning of the existence of Robert Ray Thompson as a co-inventor, and the determination to file a corresponding application in the US and in Europe and in China, steps were diligently taken to prepare and file this petition for a retroactive foreign filing license.

Excerpted from “Declaration Submitted under 37 CFR 5.25 in Support of Petition for Retroactive Foreign Filing License”, filed May 17, 2021, pgs. 1-2.

It is noted that 35 U.S.C. § 1.84(a) provides:

(a) FILING IN FOREIGN COUNTRY.—Except when authorized by a license obtained from the Commissioner of Patents a person shall not file or cause or authorize to be filed in any foreign country prior to six months after filing in the United States an application for patent or for the registration of a utility model, industrial design, or model in respect of an invention made in this country. A license shall not be granted with respect to an invention subject to an order issued by the Commissioner of Patents pursuant to section 181 without the concurrence of the head of the departments and the chief officers of the agencies who caused the order to be issued. The license may be granted retroactively where an application has been filed abroad through error and the application does not disclose an invention within the scope of section 181. 

As is made clear by 35 U.S.C. § 1.84(a) cited above, the USPTO has no authority to grant a petition under 37 CFR 5.25, unless the application was filed abroad through error.  The verified statement of Costard suggests that the applicant, Airbus Operations SAS, was aware of the inventive contribution of an inventor located in the United States when the proscribed applications were filed in Europe and China.  The renewed petition is required to provide an explanation and showing of how the proscribed European and Chinese applications were filed filed in error before obtaining a foreign filing license when the applicant was aware of the inventive contribution of the inventor located in the United States before the proscribed European and Chinese applications were filed. 

Additionally, as to the requirements 37 CFR 5.25(a)(3)(iii), the showing in the petition and verified statement of error as contemplated by 37 CFR 5.25 is incomplete in that it does not explain what the procedures of Airbus SAS were for determining whether a foreign filing license is required, and for obtaining the same, before an application is filed abroad. The petition does not explain whether, in its general procedures, Airbus SAS had stated procedures for determining whether a foreign filing license required, and for obtaining the same, before an application is filed or whether any checks were in place to prevent an application from being filed abroad without the required foreign filing license.  Considering the circumstances of the instant petition, a complete showing under 37 CFR 5.25 would necessarily include an explanation of what the 

Further, on renewed petition, applicant is required to inform the Office whether the filing of the subject proscribed applications were the first occasions on which the applicant first filed an application in a foreign country where at least one inventor made an inventive contribution in the United States requiring a foreign filing license to be obtained.  The statement(s) must be accompanied by supporting documentary evidence, if such is available.
 
Accordingly, the provisions of 37 CFR § 5.25 have not been fully met.  The petition is dismissed.  In the absence of response within two months days of the mailing date of this decision, such dismissal will be made final and the final action under 35 U.S.C. 185 will be taken.  Extensions of time may be obtained under 37 CFR 1.136(a).

The renewed petition may be submitted by EFS-WEB, mail,2 hand-delivery,3 or facsimile.4  
.   
Telephone inquiries regarding this decision should be directed to the undersigned at (571) 272-3222.  

/KENYA A THORNTON MCLAUGHLIN/Attorney Advisor, OPET                                                                                                                                                                                                        




    
        
            
        
            
        
            
        
            
        
            
    

    
        1 “Declaration Submitted under 37 CFR 5.25 in Support of Petition for Retroactive Foreign Filing License”, filed May 17, 2021, p. 1.
        
        2 Mail Stop Petition, Commissioner for Patents, United States Patent and Trademark Office, P.O. Box 1450, Alexandria, VA, 22313-1450.  
        
        3 Customer Window, Randolph Building, 401 Dulany Street, Alexandria, VA, 22314.
        4 (571) 273-8300: Central facsimile number